DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Azuma et al. (US 2015/0381738 A1), hereinafter “Azuma”, and in view of Peake et al. (US 20170261969 A1), hereinafter “Peake”. 

As per claim 1, Azuma
“an interface for communication with at least one of other modules and a higher-level controller, terminal for measurement lines” at [0047] and Fig. 2;
(Azuma teaches the measurement data providing service device 100 communicates with a relay unit 30, conversion unit 20 and other modules)
“at least one analog-digital converter” at [0049], [0056];
(Azuma teaches the conversion communication unit 20 includes A/D converter that converts the analog signals form the sensors 11-16 into digital signals)
“a microcontroller configured to store the measured values formed via the analog-digital converter in one of (i) a measured value dataset and (ii) a plurality of measured value datasets” at [0049], [0058]-[0063];
(Azuma teaches the converted digital value is transmitted as raw data to a central measurement data providing service device, which performs signal processing on the raw data so as to be a significant measurement data value and stores the measurement data in a measured value file)
“the microcontroller being further configured to calculate further parameters or characteristic variables relating to the measured values from the measure values based on calculation rules and to store said parameters or characteristic variables in the measures value datasets; an assignment table including cyclical data and an assignment table including acyclical data, wherein the measure value datasets have an identifier for each measured value and parameter or characteristic variable” at [0049]-[0052];

“wherein the module further includes a process map memory from which the user-defined data structure is readable, wherein the microcontroller is furthermore configured to copy the user-defined data from the assignment tables into the process map memory” at [0055]-[0060].
(Azuma teaches the signal processing unit 60 stores, in a memory, measurement data (raw data) and time data that have been transmitted via the network 40. The analysis unit 70 calculates an index that clearly indicates a correlation among pieces of calculation processing data that have been stored in the memory)
	Azuma does not teaches “wherein the interface and the microcontroller are furthermore configured such that a conversion rule created by a configurer is loadable via a configuration tool, and such that a user-defined data structure for the assignment table including the cyclical data and a user-defined data structure for the assignment datable including acyclical data can be generated from the data structure of the 

As per claim 2, Azuma and Peake teach the module of claim 1 discussed above. Azuma also teaches: wherein “the module includes a plurality of assignment tables for cyclical data and a plurality of assignment tables for acyclical data; wherein each of the assignment tables has an assignment table index, which can be queried by a user, the microcontroller being further configured such that only each assignment table queried via the assignment table index is copied into the process map memory” at [0055]-[0060].

As per claim 3, Azuma and Peake teach the module of claim 1 discussed above. Azuma also teaches: “a data block transmitting facility which is configured to 

As per claim 4, Azuma and Peake teach the module of claim 2 discussed above. Peake also teaches: “a data block transmitting facility which is configured to transmit a user-specific data structure as acyclical data from the assignment table upon request” at [0055]-[0060].

As per claim 5, Azuma and Peake teach the module of claim 3 discussed above. Azuma also teaches:  wherein “the user-specific data structure is structured in accordance with the Open Platform Communication Unified Architecture (OPC UA) communication model” at [0052]-[0060].

As per claim 6, Azuma teaches a method for configuring a module for industrial process automation for acquiring measured values with a configuration tool and subsequent operation of the module which communicates with at least one of other modules and a higher-level controller via an interface, 
“measured values formed in the module via an analog-digital converter being stored in a measured value dataset or in a plurality of measured value datasets via a microcontroller” [0049], [0058]-[0063];
(Azuma teaches the conversion communication unit 20 includes A/D converter that converts the analog signals form the sensors 11-16 into digital signals. The converted digital value is transmitted as raw data to a central measurement data providing 
“and further parameters or characteristic variables relating to the measured values being calculated from the measured values based on calculation rules and said parameters or characteristic variables are likewise stored in the measured value datasets” at [0049]-[0052];
(Azuma teaches the time data (i.e., “parameter”) is generated by affixing a time stamp at a point in time at which an analog signal is converted into digital. The signal processing unit 60 stores measurement data (raw data) and time data in a memory by using an ID assigned to the measurement data as a key. In the signal processing unit 60, various tables (i.e., “assignment table”) have been prepared that store a specification unique to a customer, such as a company name (customer name), a sensor type, correction data, or calculation expression, on the basis of ID data)
“the method comprising showing an identifier in the configuration tool for the measured value datasets for each measured value and parameter or characteristic variable” at [0061]-[0069];
(Azuma teaches the ID retrieval unit 110 retrieves an ID table 120, and extracts a company name and sensor type by using the sensor ID as key. The ID retrieval unit 110 refers to a calculation expression file 130 and a parameter file 140 on the 
“choosing, by a configurer, data from a plurality of, possibly different, measured value datasets and thus differently structured data sources, consolidating said chosen data into assignment tables for user-defined data structures” at [0049]-[0054];
(Azuma teaches receiving data that has been transmitted from the conversion unit 1 and the conversion communication unit 2 and aggregating data from a plurality of conversion communication unit) 
“consolidating said chosen data into assignment tables for user-defined data structures;… wherein the module includes an assignment table including cyclical data and an assignment table including acyclical data” at [0049]-[0052];
(Azuma teaches the time data (i.e., “parameter”) is generated by affixing a time stamp at a point in time at which an analog signal is converted into digital. The signal processing unit 60 stores measurement data (raw data) and time data in a memory by using an ID assigned to the measurement data as a key. In the signal processing unit 60, various tables (i.e., “assignment table”)have been prepared that store a specification unique to a customer, such as a company name (customer name), a sensor type, 
Azuma does not teach “saving the user-defined data structures, based on a conversion rule, in a process map memory, via which said user-defined data structures are read out” as claimed. However, Peake teaches a method of configuring an automation control system using point configuration software including “saving the user-defined data structures, based on a conversion rule, in a process map memory, via which said user-defined data structures are read out” at [0025]-[0035]. Thus, it would have been obvious to one of ordinary skill in the art to combine Peake with Azuma’s teaching in order to “reduce the time for identifying, configuring and verifying the automation system configuration when changes are made to the control strategy”, as suggested by Peake at [0009].

As per claim 7, Azuma and Peake teach the method of claim 6 discussed above. Azuma also teaches: wherein “a plurality of assignment tables are utilized and the assignment tables are assigned an assignment table index, which is queried by a user, such that only each assignment table queried via the assignment table index is copied into the process map memory” at [0055]-[0060].

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Azuma and Peake as applied to claims 1-7 above, and further in view of Baid et al. (US 2013/0226944 A1), hereinafter “Baid”. 

As per claim 8, Azuma and Peake teach the method of claim 6 discussed above. Azuma and Peake do not teach “a graphical tool is used in the configuration tool to enable the configurer to draw lines between fields of data structure from the measured value datasets to fileds of the user-defined data structures so as to form at least one of (i) the conversion rule and (ii) the assignment tables” as claimed. However, Baid teaches a method for transforming data from a first structure into data of a second structure wherein “a graphical tool is used in the configuration tool to enable the configurer to draw lines between fields of data structure from the measured value datasets to fields of the user-defined data structures so as to form at least one of (i) the conversion rule and (ii) the assignment tables” at [0022]-[0027] and Fig. 4. Thus, it would have been obvious to one of ordinary skilled in the art to combine Baid with Azuma-Peake’s teaching in order to provide a user-friendly interaction mechanism to define conversion rule between different data structures.
As per claim 9, Azuma and Peake teach the method of claim 7 discussed above. Azuma and Peake do not teach “a graphical tool is used in the configuration tool to enable the configurer to draw lines between fields of data structure from the measured value datasets to fields of the user-defined data structures so as to form at least one of (i) the conversion rule and (ii) the assignment tables” as claimed. However, Baid teaches a method for transforming data from a first structure into data of a second structure wherein “a graphical tool is used in the configuration tool to enable the configurer to draw lines between fields of data structure from the measured value datasets to fields of the user-defined data structures so as to form at least one of (i) the conversion rule and (ii) the assignment tables” at [0022]-[0027] and Fig. 4. Thus, it .


Response to Arguments
Applicant's arguments filed 2/23/2021 have been fully considered but they are not persuasive. The examiner respectfully traverses Applicant’s arguments.
Regarding claim 1, Applicant argued that Azuma fails to teach or suggest the limitation “an assignment table including cyclical data and an assignment table including acyclical data” because “Azuma makes no mentions whatsoever of assignment table that include cyclical and acyclical data, respectively. The words “cyclical” and “acyclical” utterly fail to appear in Azuma”. However, Applicant’s specification does not provide definition for the terms “cyclical data” nor “acyclical data”, it is unclear what are “cyclical data” and “acyclical data”, it is unclear how they are different from each other and it is unclear how data could be classified as “cyclical” nor “acyclical”. The specification at [0024] only discloses that measure dataset are stored in the Assignment A and Assignment table B as cyclical and acyclical data. On the other hand, Azuma teaches at [0049]-[0052] the time data (i.e., “parameter”) is generated by affixing a time stamp at a point in time at which an analog signal is converted into digital. The signal processing unit 60 stores measurement data and time data in a memory by using an ID assigned to the measurement data as a key. In the signal processing unit 60, various tables (i.e., “assignment table”) have been prepared that store a specification unique to a customer, . 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116.  The examiner can normally be reached on Monday - Friday, 8am to 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
March 10, 2021